DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-9, 11, 15, & 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20210166360, cited in 12/16/21 Information Disclosure Statement).
Claim 6: A method, comprising:
collecting multiple training images, wherein the training images include a training standard dynamic range (SDR) image and a training high dynamic range (HDR) image (Kim paragraph 0042, LDR-HDR training pairs for synthesis of training data);
defining a set of color grading actions (Kim paragraphs 0042 & 0057 and Table 1, LDR-HDR color spaces and color transfer functions) that may be performed by a neural network (Kim Abstract and paragraph 0006, convolutional neural network (CNN) implementation); and
training a neural network to convert an input SDR image into an HDR image (Kim Abstract, convert LDR image to HDR image) using the defined set of color grading actions and the training images (Kim paragraphs 0045-0046, parameter training using training images), wherein converting the SDR image includes applying one or more color grading actions from the set of color grading actions and generating output that includes an indication of the one or more color grading actions (Kim paragraphs 0057-0060, expansion of LDR data to HDR by color conversion).
Claim 7: The method of claim 6 (see above), further comprising:
receiving user input to modify the one or more color grading actions (Kim paragraph 0022, consumer image display devices; Examiner takes Official Notice of the fact that color adjustments responsive to user input are a standard feature of consumer image display devices); and
generating a modified HDR image based on the user input  (Kim paragraph 0022, consumer image display devices; Examiner takes Official Notice of the fact that color adjustments responsive to user input are a standard feature of consumer image display devices).
Claim 8: The method of claim 6 (see above), wherein training the neural network includes applying a first color grading action from the set of color grading actions to the training SDR image and wherein the first color grading action is selected based on the training HDR image (Kim paragraphs 0045-0046, parameter training using training images).
Claim 9: The method of claim 6 (see above), wherein the neural network is configured to extract contextual features or (Note: This is a recitation in the alternative, readable upon either option) color features (Kim paragraph 0042, use of YUV color space data of training images) from the training SDR image.
Claim 11: The method of claim 6 (see above), wherein the set of color grading actions includes at least one of (Note: This is a recitation in the alternative, readable upon any one option) adjusting brightness (Kim paragraph 0035, match desired brightness), adjusting contrast (Kim paragraphs 0059-0060, restoration of contrast), adjusting color saturation and adjusting exposure.
Claim 15: A method, comprising:
receiving a standard dynamic range (SDR) image (Kim Abstract, convert LDR image to HDR image);
converting the SDR image into a high dynamic range (HDR) image (Kim Abstract, convert LDR image to HDR image) using a neural network (Kim Abstract and paragraph 0006, convolutional neural network (CNN) implementation) trained to reconstruct a rolled off highlight in the HDR image that was not visible in the SDR image (Kim paragraph 0060, restore lost detail);
generating a set of tonal curves based on performing a regression on the HDR image (Kim paragraphs 0042 & 0057 and Table 1, LDR and HDR color spaces and color transfer functions);
receiving user input to modify the set of tonal curves (Kim paragraph 0022, consumer image display devices; Examiner takes Official Notice of the fact that color adjustments responsive to user input are a standard feature of consumer image display devices); and
generating a modified HDR image based on the user input (Kim paragraph 0022, consumer image display devices; Examiner takes Official Notice of the fact that color adjustments responsive to user input are a standard feature of consumer image display devices).
Claim 17: The method of claim 15 (see above), wherein the rolled off highlight is reconstructed (Kim paragraph 0060, restore lost detail) in a region of the HDR image that corresponds to a region of the SDR image that includes a clipped light level caused by a dynamic range of luminosity of the SDR image (Kim paragraph 0060, restore lost detail, restoration of detail in the image generally includes restoration of detail in image regions with particular features such as clipped light level).
Claim 18: The method of claim 15 (see above), wherein the SDR image uses a first dynamic range of luminosity and the HDR image uses a second dynamic range of luminosity (Kim paragraph 0002, HDR brightness dynamic range greater than LDR brightness dynamic range), and
wherein converting the SDR image includes mapping a first value defined relative to the first dynamic range of luminosity to a second value defined relative to the second dynamic range of luminosity (Kim paragraph 0026, brightness mapping).
Claim 19: The method of claim 15 (see above), wherein the SDR image uses a first color gamut and the HDR image uses a second color gamut (Kim paragraphs 0042 & 0057 and Table 1, LDR-HDR color spaces and color transfer functions), and
wherein converting the SDR image includes mapping a first value defined relative to the first color gamut to a second value defined relative to the second color gamut (Kim paragraph 0057, color mapping).
Claim 20: The method of claim 15 (see above), wherein converting the SDR image into the HDR image includes:
generating a low dimensional latent representation of the SDR image (Kim paragraph 0035, decompose LDR image); and
decoding the low dimensional latent representation of the SDR image into the HDR image (Kim paragraph 0035, reconstruct into HDR image).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gruzdev (US 7009733).
Kim discloses the invention of claim 15 (see above).
Kim does not expressly disclose the use of a user input for color curve control by manipulation of a control point.
Gruzdev discloses user input for color curve control by manipulation of a control point (Gruzdev column 6, lines 63-67; claims 1 & 19; and Figure 1, color conversion function specified via user selected control point).
Kim and Gruzdev are combinable because they are from the field of image manipulation.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the selectable control point of Gruzdev to the image manipulation of Kim.
The suggestion/motivation for doing so would have been to allow user control of color conversion.
Therefore, it would have been obvious to combine Kim with Gruzdev to obtain the invention as specified in claim 16.
Claim 16: The method of claim 15 (see above), further comprising:
displaying a representation of the tonal curves that includes a control point, wherein the user input includes manipulating the control point (Gruzdev column 6, lines 63-67; claims 1 & 19; and Figure 1, color conversion function specified via user selected control point).
Allowable Subject Matter
Claims 1-5 are allowed.
Claims 10 & 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1 (and dependent claims 2-5), the art of record does not teach or suggest the recited generation of a low dimensional latent representation of a training SDR image and generation of an SDR to HDR conversion model using an HDR image generated by decoding the low dimensional SDR image representation in conjunction with a training SDR image and training HDR image.
With respect to claim 10, the art of record does not teach or suggest the recited generating an intermediate representation of an HDR image and measuring of how close the intermediate representation of the HDR image is to the training HDR image in conjunction with the recited arrangement of collecting LDR and HDR training images, defining a set of color grading actions, and training a neural network to train an input SDR image into an HDR image.
With respect to claim 12 (and dependent claim 13), the art of record does not teach or suggest the recited maximizing a pixel level distance between the training SDR image and the training HDR image in conjunction with the recited arrangement of collecting LDR and HDR training images, defining a set of color grading actions, and training a neural network to train an input SDR image into an HDR image.
With respect to claim 14, the art of record does not teach or suggest the recited asynchronous advantage actor-critic (A3C) network architecture in conjunction with the recited arrangement of collecting LDR and HDR training images, defining a set of color grading actions, and training a neural network to train an input SDR image into an HDR image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalantari, Zheng and Meng dislcose examples of converting a low dynamic range image to a high dynamic range image.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663